In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-19-00049-CV

KEITH MORVANT, INDIVIDUALLY AND            §    On Appeal from the 348th District
AS PERSONAL REPRESENTATIVE AND                  Court
ADMINISTRATOR OF THE ESTATE OF             §
JOHNA MORVANT, DECEASED; AND                    of Tarrant County (348-291241-17)
LYNNE FREDERICK, Appellants                §

V.                                         §    January 16, 2020

DALLAS AIRMOTIVE, INC. (D/B/A              §    Opinion by Justice Gabriel
DALLAS AIRMOTIVE; D/B/A F/K/A
PREMIER TURBINES; D/B/A F/K/A
INTERNATIONAL TURBINE SERVICE,
INC.); INTERNATIONAL GOVERNOR
SERVICES LLC, Appellees

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that appellants Keith Morvant, Individually and as

Personal Representative and Administrator of the Estate of Johna Morvant,
Deceased; and Lynne Frederick shall pay all of the costs of this appeal, for which let

execution issue.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By _/s/ Lee Gabriel____________________
                                         Justice Lee Gabriel